Title: To George Washington from Lieutenant Colonel David Grier, 19 March 1778
From: Grier, David
To: Washington, George


19 Mar. 1778. Since a previous letter of 24 Jan. mentioning “the Injustice done me as to Rank,” he understands that “a reduction and new Arangment of the Army is immediately to take Place.” The effects of his late wound have made him “unfit for the fatigues of another Campain. . . . And as a number of worthy Officers must now be left out think it my duty now to leave the Army in Order that my Place may be Supplied with some Officer more Capable of Enduring the hardships of War.”
